838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy PARRISH, Petitioner-Appellant,v.US PAROLE COMMISSION, Northeast Regional Parole Commission,Ron Burkhart, Warden, Federal CorrectionalInstitution, Alderson, Respondents-Appellees.
No. 87-7687.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 25, 1987.Decided Jan. 25, 1988.

Dorothy Parrish, appellant pro se.
Amy Michelle Lecocq, Office of the United States Attorney, for appellees.
Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles T. Cunningham, U.S. Magistrate.  (C/A 86-827).
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from its order refusing habeas corpus relief under 28 U.S.C. Sec. 2241 is without merit.  Because the facts and legal arguments are adequately presented in the record and oral argument would not significantly aid the decisional process, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Parrish v. United States Parole Commission, C/A No. 86-827 (S.D.W.Va. July 30, 1987).


2
AFFIRMED.